TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00230-CR



                                     Tyson Tarver, Appellant

                                                  v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 13567, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury convicted appellant Tyson Tarver of the offense of aggravated robbery. See

Tex. Penal Code Ann. § 29.03 (West 2003). Punishment was assessed at 32 years’ imprisonment.

In a single issue on appeal, Tarver asserts that the evidence is legally insufficient to sustain his

conviction. We will affirm the judgment.


                                         BACKGROUND

               The jury heard evidence that at approximately midnight on November 25, 2008,

Nathaniel Pellerin and Edwin Williams robbed a convenience store in Bastrop. A clerk who was

working there at the time of the offense testified that Williams had exhibited a firearm during

the robbery. A security camera recorded the incident, and the recording was played for the jury.

Officers investigating the robbery obtained evidence that led them to believe that Tarver had been the
driver of the getaway vehicle that was used during the commission of the offense. On December 3,

Tarver, Williams, and Pellerin were apprehended by authorities.

               At Tarver’s trial, Pellerin testified for the State and implicated Tarver in the crime.

Pellerin explained that on the night of the robbery, he and Williams had decided to “rob something

or somebody.” Pellerin and Williams then went to Tarver’s house and persuaded Tarver to join

them. The three men then departed Tarver’s house in a gray vehicle belonging to Williams’s

girlfriend; according to Pellerin, Tarver was driving the vehicle. Pellerin testified that during the

drive, they decided that their target would be a convenience store located in downtown Bastrop.

Once they arrived at the store, Pellerin and Williams went inside while Tarver remained in the

vehicle. Pellerin referred to Tarver as “the get-away driver.”

               After committing the robbery, Pellerin and Williams ran out of the store and got back

in the vehicle. Tarver then “drove off,” speeding away from the scene. Pellerin testified that during

the getaway, he became sick and threw up on himself. After that, according to Pellerin, Tarver told

him to throw away his clothing, and Pellerin took off his clothes and “threw them on the side of the

road . . . in some high grass” at the intersection of Highways 290 and 21.

               After successfully evading a patrol vehicle that had been in pursuit of them, Tarver,

Williams, and Pellerin drove to the Austin home of Williams’s girlfriend, Marie Vocal. Once

they arrived, they went inside, sat down in the living room, and, according to Pellerin, “celebrated.”

The mood in the room, Pellerin recalled, was “[e]xcitement. Like happiness.” Pellerin testified that

Tarver referred to the three of them as “The A-Team.” Shortly thereafter, Pellerin further testified,




                                                  2
they decided to go to a Wal-Mart store, where they made several purchases with the money they had

stolen. They then returned to Vocal’s house and divided up the remaining money.

                The next morning, Tarver, Williams, and Pellerin returned to Bastrop and went their

separate ways. The following Sunday, Pellerin recalled, he encountered Tarver at an unspecified

location somewhere in Bastrop “between Pecan and Hill Street.” At that time, according to Pellerin,

Tarver gave him the gun that was used in the robbery and told him to “throw it in the river.” Pellerin

testified that he took the gun from Tarver, but instead of throwing it in the river, he discarded it “in

some woods by the [railroad] tracks.” After Pellerin was subsequently arrested, he directed officers

to the location where he had disposed of the gun.

                Other evidence considered by the jury included Tarver’s video-recorded statement

to authorities following his arrest; a DVD recording showing Tarver with Pellerin and Williams at

the Wal-Mart store the night of the robbery; and the testimony of Williams’s girlfriend, Marie Vocal,

who testified that she had seen Tarver with Pellerin and Williams at her house following the robbery.

We review this other evidence in more detail below.

                The jury was instructed on the law of parties and found Tarver guilty as charged.1

At punishment, Tarver pleaded true to two enhancement paragraphs alleging prior felony convictions




       1
          A person is criminally responsible as a party to an offense if the offense is committed by
his own conduct, by the conduct of another for which he is criminally responsible, or by both.
Tex. Penal Code Ann. § 7.01(a) (West 2003). A person is criminally responsible for an offense
committed by the conduct of another if, acting with intent to promote or assist the commission of
the offense, he solicits, encourages, directs, aids, or attempts to aid the other person to commit the
offense. Id. § 7.02(a)(2) (West 2003).


                                                   3
for the offenses of aggravated assault with a deadly weapon and delivery of a controlled substance.

The jury assessed punishment at 32 years’ imprisonment. This appeal followed.


                                    STANDARD OF REVIEW

                In evaluating the legal sufficiency of the evidence, we must view the evidence in the

light most favorable to the verdict and determine whether any rational trier of fact could have found

the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

319 (1979); Williams v. State, 301 S.W.3d 675, 683-84 (Tex. Crim. App. 2009). This standard

“gives full play to the jury’s responsibility to fairly resolve conflicts in the evidence, to weigh

the evidence, and to draw reasonable inferences from the evidence.” Williams, 301 S.W.3d at 684

(citing Threadgill v. State, 146 S.W.3d 654, 663 (Tex. Crim. App. 2004)). It is not necessary that

every fact point directly and independently to the defendant’s guilt, but it is enough if the conclusion

is warranted by the combined and cumulative force of all the incriminating circumstances. Hooper

v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).


                                             ANALYSIS

                Tarver argues that there is legally insufficient evidence to sustain his conviction

because, in his view, “there was no corroboration of appellant’s involvement in the alleged crime

as testified to by Pellerin.” “In other words,” Tarver asserts, “there was no corroboration under the

accomplice witness rule.” We disagree.

                The accomplice witness rule provides that a defendant cannot be convicted of an

offense upon the testimony of an accomplice without other corroborating evidence “tending to



                                                   4
connect” the defendant to the offense. Tex. Code Crim. Proc. Ann. art. 38.14 (West 2005). “When

evaluating the sufficiency of corroboration evidence under the accomplice-witness rule, we

‘eliminate the accomplice testimony from consideration and then examine the remaining portions

of the record to see if there is any evidence that tends to connect the accused with the commission

of the crime.’” Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008) (quoting Solomon

v. State, 49 S.W.3d 356, 361 (Tex. Crim. App. 2001)). “To meet the requirements of the rule, the

corroborating evidence need not prove the defendant’s guilt beyond a reasonable doubt by itself.”

Id. (citing Trevino v. State, 991 S.W.2d 849, 851 (Tex. Crim. App. 1999); Gill v. State, 873 S.W.2d
45, 48 (Tex. Crim. App. 1994)). “Rather, the evidence must simply link the accused in some way

to the commission of the crime and show that rational jurors could conclude that this

evidence sufficiently tended to connect [the accused] to the offense.” Id. (citing Hernandez v. State,

939 S.W.2d 173, 179 (Tex. Crim. App. 1997)). “There is no set amount of non-accomplice

corroboration evidence that is required for sufficiency purposes; ‘[e]ach case must be judged on its

own facts.’” Id. (quoting Gill, 873 S.W.2d at 48).

               In this case, there is other evidence in the record, apart from Pellerin’s accomplice

testimony, tending to connect Tarver to the offense. First, after Tarver was arrested, he provided a

statement to authorities at the Bastrop Police Department that was recorded by video camera

and played for the jury. The statement was taken by Detective Sara Moore of the Bastrop Police

Department, the lead investigator in the case, who can be seen and heard in the recording

interviewing Tarver. Moore testified at trial and explained that during the statement, Tarver

provided certain details concerning the circumstances surrounding the commission of the offense,



                                                  5
including information regarding the gun that had been used during the robbery, the exact location

of where they had discarded Pellerin’s clothes after Pellerin had vomited, and a physical description

of Pellerin and Williams on the night of the offense that was consistent with how the robbers had

appeared in a security-camera recording of the robbery. From this evidence a rational jury could

reasonably infer that, because Tarver had knowledge of the circumstances surrounding the offense,

he was connected to it.

               Second, Tarver was videotaped entering a Wal-Mart store in Austin with Williams

and Pellerin. The recording shows the men entering the store at 2:25 a.m. on the night of the offense.

From this evidence a rational jury could reasonably infer that Tarver had also been with Williams

and Pellerin when the robbery had occurred less than three hours earlier.

               Finally, Williams’s girlfriend, Marie Vocal, testified that she saw Tarver at her house

with Williams and Pellerin after the robbery had occurred, at approximately 1:00 a.m. According

to Vocal, she heard the men talking, came downstairs, and saw them counting “a lot” of money and

stacking it in piles on the floor. Vocal also observed a “pouch thing” near the money that had on it

the name of the convenience store that had been robbed. After the men had finished counting the

money, Vocal recalled, Williams and Vocal took pictures of the money, copies of which were

admitted into evidence. Next, according to Vocal, Williams “split up” the money among the

three men, and they then left the house to go to Wal-Mart. From this evidence a rational jury could

reasonably infer that the money had been obtained during the robbery and that Williams had given

Tarver a share of the money because of Tarver’s role in the crime.




                                                  6
               Viewing the above evidence in the light most favorable to the verdict, we conclude

that there is legally sufficient evidence tending to connect Tarver to the offense. See Simmons

v. State, 282 S.W.3d 504, 511 (Tex. Crim. App. 2009) (holding that non-accomplice evidence should

be “viewed together, rather than as isolated, unrelated incidents” when assessing its sufficiency).

Thus, Pellerin’s testimony is sufficiently corroborated and we can consider it in our overall

sufficiency analysis. See McDuff v. State, 939 S.W.2d 607, 614 (Tex. Crim. App. 1997); Figueroa

v. State, 250 S.W.3d 490, 501 (Tex. App.—Austin 2008, pet. ref’d). We have already summarized

Pellerin’s testimony implicating Tarver in the crime. We hold that the combined and cumulative

force of Pellerin’s testimony and the other evidence considered by the jury, when viewed in the light

most favorable to the verdict, would enable a rational trier of fact to find beyond a reasonable doubt

that Tarver was a party to the offense.

               We overrule Tarver’s sole issue on appeal.


                                          CONCLUSION

               We affirm the judgment of the district court.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: October 13, 2010

Do Not Publish

                                                  7